DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Declaration
The Declaration under 37 CFR 1.132 filed May 9, 2022 is sufficient to overcome the rejection of claims 1, 6, 7, and 8 based upon 35 U.S.C. 103. The data provided in the Declaration demonstrates that an antibacterial and antifungal composition comprising A) 1,2-octanediol, B) 2-ethylhexyl glyceryl ether, and C) benzyl alcohol or phenethyl alcohol, within the weight percentages claimed have unexpected enhanced antibacterial and antifungal properties. The FIC Index is used to measure the synergy of the composition. If the FIC Index is less than 1, synergy between the components is present. If the FIC Index it equal to 1, the components are additive. If the FIC Index is greater than 1, synergy between the components does not exist. The FIC Index in the Declaration demonstrates that the compositions have unexpected enhanced antibacterial and antifungal activity, as currently claimed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The secondary considerations provided in the Declaration filed May 9, 2022 demonstrates that an antibacterial and antifungal composition comprising A) 1,2-octanediol, B) 2-ethylhexyl glyceryl ether, and C) benzyl alcohol or phenethyl alcohol, within the weight percentages, currently claimed, have unexpected enhanced antibacterial and antifungal properties compared to compositions disclosed in the prior art of record, Beilfuss et al. (U.S. 8,058,218).  Beilfuss et al. teach compositions comprising one or more glycerol ethers together with one or more diols and/or polyols. Beilfuss et al. teach a composition comprising 1-(2-ethylhexyl) glycerol ether and 1,2-octanediol or 1,2-hexanediol. Beilfuss et al. also teach that benzyl alcohol and phenethyl alcohol can be added to the compositions. However, the weight percentages of the components taught by Beilfuss et al. fall outside the range of weight percentages currently claimed. The weight percentages of the comparative example in the Declaration fall within the scope of the prior art. The FIC Index is used to measure the synergy of the composition. If the FIC Index is less than 1, synergy between the components is present. If the FIC Index is equal to 1, the components are additive. If the FIC Index is greater than 1, synergy between the components does not exist. The FIC Index in the Declaration demonstrates that the compositions have unexpected enhanced antibacterial and antifungal activity, as currently claimed, compared to the comparative example. For these reasons, the claims, as currently amended, are allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

Applicant is advised that the allowed claims have been renumbered as set forth below:
New claim number at allowance
Original claim number
1
1
2
6
3
7
4
8


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328. The examiner can normally be reached Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRIAE M HOLT/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616